Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: There were factual issues which should have been submitted to the jury. Plaintiff established a prima facie case and it was error to dismiss at the close of plaintiff’s case. (Appeal from a judgment and order of Monroe Trial Term granting-defendant’s motion for a nonsuit dismissing the complaint in a negligence action.)
Present — Williams, P. J., Bastow, Goldman, Del Veechio and Marsh, JJ.